UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November19, 2007 SOUTHERN NATURAL GAS COMPANY (Exact name of Registrant as specified in its charter) Delaware 1-2745 63-0196650 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01. Disposition of Assets. OnNovember 19, 2007, in conjunction with El Paso’s public offering of master limited partnership (MLP) units, we distributed certain entities and assets (primarily our wholly-owned subsidiaries, Southern LNG Inc. (SLNG) and Elba Express Company, LLC (Elba Express) as well as our 50 percent interest in Citrus Corp. (Citrus)) to El Paso and received a capital contribution from El Paso.In addition, we previously converted our legal structure into a general partnership and accordingly will no longer subject to income taxes. This Current Report on Form 8-K is being filed to present the pro forma impacts of these transactions on our historical financial statements. Item 9.01. Financial Statements and Exhibits. (b) Pro forma financial information. The accompanying unaudited pro forma financial statements are based on our historical interim condensed consolidated balance sheet and statements of income derived from our Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, and our historical consolidated statements of income derived from our Annual Report on Form 10-K for the year ended December 31, 2006. These unaudited pro forma financial statements are adjusted for the effects of the dispositions of assets, capital contribution, and change in legal structure as described above. The unaudited pro forma consolidated balance sheet as of September30, 2007, assumes these events occurred on the balance sheet date, while the unaudited pro forma consolidated statements of income for the nine months ended September30, 2007 and 2006 and the years ended December31, 2006, 2005, and 2004 assume these events occurred at the beginning of the earliest period presented (January1, 2004). These unaudited pro forma financial statements should be read in conjunction with the historical interim condensed consolidated financial statements included in our Quarterly Report on Form 10-Q for the quarter ended September 30, 2007 and the historical consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2006 and should not be construed to be indicative of future results or results that actually would have occurred had the dispositions of assets, capital contribution, and change in legal structure occurred at the dates presented. In addition, these pro forma financial statements were prepared in accordance with Article 11 of Regulation S-X. Accordingly, we have not assumed any cost savings or synergies that might occur related to the dispositions of assets, capital contribution, and change in legal structure. Subsequent to the completion of El Paso’s MLP unit offering, we intend to repurchase approximately $289 million of debt utilizing cash proceeds from repayment of our notes receivable under the cash management program with El Paso.Because the repurchase will not occur until after the offering and because the overall amount we will successfully repurchase is uncertain, the impact of these transactions have not been reflected in the accompanying unaudited pro forma consolidated financial statements. SOUTHERN NATURAL GAS COMPANY UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET As of September30, 2007 SNG Pro Forma SNG Historical Adjustments As Adjusted (In millions) ASSETS Current assets Accounts receivable, net $ 38 $ (5 ) (a) $ 33 Notes receivable from affiliates 50 (50 ) (e) — Other 29 (7 ) (a) 17 (5 ) (e) Total current assets 117 (67 ) 50 Property, plant and equipment, net 2,416 (309 ) (a) 2,107 Other assets Investments in unconsolidated affiliates 642 (559 ) (b) 83 Notes receivable from affiliates 366 451 (d) 524 (293 ) (e) Regulatory assets 53 (21 ) (a) 32 Other 32 2 (a) 34 Total assets $ 3,626 $ (796 ) $ 2,830 LIABILITIES AND EQUITY Current liabilities Accounts payable $ 46 (2 ) (a) $ 44 Current maturities of long-term financing obligations 148 — 148 Taxes payable 103 (32 ) (a) 17 (54 ) (e) Other 31 (2 ) (a) 29 Total current liabilities 328 (90 ) 238 Long-term debt, less current maturities 1,098 — 1,098 Other liabilities Deferred income taxes 351 (57 ) (a) — (294 ) (e) Other 49 (14 ) (a) 35 Commitments and contingencies Stockholder’s equity/partners’ capital 1,800 (233 ) (a) 1,459 (559 ) (b) 451 (d) Total liabilities and equity $ 3,626 $ (796 ) $ 2,830 See accompanying notes. SOUTHERN NATURAL GAS COMPANY UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the Nine Months Ended September 30, 2007 SNG Pro Forma SNG Historical Adjustments As Adjusted (In millions) Operating revenues $ 406 $ (51) (c) $ 355 Operating expenses Operation and maintenance 142 (24) (c) 118 Depreciation and amortization 44 (6) (c) 38 Taxes, other than income taxes 22 (5) (c) 17 208 (35) 173 Operating income 198 (16) 182 Earnings from unconsolidated affiliates 77 (66) (c) 11 Other income, net 12 (2) (c) 10 Interest and debt expense (65) (1) (c) (66 ) Affiliated interest income, net 16 3 (f) 19 Income before income taxes 238 (82) 156 Income taxes 73 (73) (e) — Net income $ 165 $ (9) $ 156 See accompanying notes. SOUTHERN NATURAL GAS COMPANY UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the Nine Months Ended September 30, 2006 SNG Pro Forma SNG Historical Adjustments As Adjusted (In millions) Operating revenues $ 392 $ (48) (c) $ 344 Operating expenses Operation and maintenance 143 (16) (c) 127 Depreciation and amortization 41 (5) (c) 36 Taxes, other than income taxes 21 (2) (c) 19 205 (23) 182 Operating income 187 (25) 162 Earnings from unconsolidated affiliates 58 (48) (c) 10 Other income, net 6 (2) (c) 4 Interest and debt expense (71) (1) (c) (72 ) Affiliated interest income, net 14 5 (f) 19 Income before income taxes 194 (71) 123 Income taxes 61 (61) (e) — Net income $ 133 $ (10) $ 123 See accompanying notes. SOUTHERN NATURAL GAS COMPANY UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the Year Ended December31, 2006 SNG Pro Forma SNG Historical Adjustments As Adjusted (In millions) Operating revenues $ 528 $ (65) (c) $ 463 Operating expenses Operation and maintenance 193 (24) (c) 169 Depreciation and amortization 55 (6) (c) 49 Taxes, other than income taxes 28 (4) (c) 24 276 (34) 242 Operating income 252 (31) 221 Earnings from unconsolidated affiliates 78 (62) (c) 16 Other income, net 9 (2) (c) 7 Interest and debt expense (94 ) (1) (c) (95 ) Affiliated interest income, net 18 6 (f) 24 Income before income taxes 263 (90) 173 Income taxes 79 (79) (e) — Net income $ 184 $ (11) $ 173 See accompanying notes. SOUTHERN NATURAL GAS COMPANY UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the Year Ended December31, 2005 SNG Pro Forma SNG Historical Adjustments As Adjusted (In millions) Operating revenues $ 477 $ (40) (c) $ 437 Operating expenses Operation and maintenance 177 (21) (c) 156 Depreciation and amortization 51 (4) (c) 47 Gain on sale of long-lived assets (9 ) — (9 ) Taxes, other than income taxes 30 (5) (c) 25 249 (30) 219 Operating income 228 (10) 218 Earnings from unconsolidated affiliates 80 (66) (c) 14 Other income, net 22 (14) (c) 8 Interest and debt expense (93 ) (4) (c) (97 ) Affiliated interest income, net 11 5 (f) 16 Income before income taxes 248 (89) 159 Income taxes 74 (74) (e) — Net income $ 174 $ (15) $ 159 See accompanying notes. SOUTHERN NATURAL GAS COMPANY UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the Year Ended December31, 2004 SNG Pro Forma SNG Historical Adjustments As Adjusted (In millions) Operating revenues $ 527 $ (42) (c) $ 485 Operating expenses Operation and maintenance 206 (20) (c) 186 Depreciation and amortization 50 (4) (c) 46 Taxes, other than income taxes 25 (2) (c) 23 281 (26) 255 Operating income 246 (16) 230 Earnings from unconsolidated affiliates 78 (65) (c) 13 Other income, net 9 (6) (c) 3 Interest and debt expense (94 ) (1) (c) (95 ) Affiliated interest income, net 4 2 (f) 6 Income before income taxes 243 (86) 157 Income taxes 74 (74) (e) — Net income $ 169 $ (12) $ 157 See accompanying notes. SOUTHERN NATURAL GAS COMPANY NOTESTO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Southern Natural Gas Company Historical These amounts represent our historical interim condensed consolidated balance sheet as of September30, 2007, our historical interim condensed consolidated statements of income for the nine month periods ended September30, 2007 and 2006, each derived from our Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, and our historical consolidated statements of income for the years ended December31, 2006, 2005, and 2004 derived from the annual consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2006. Pro Forma Adjustments Asset Distributions Our historical amounts have been adjusted to eliminate historical results and balances related to certain transactions in conjunction with El Paso’s MLP unit offering, including distributions to ElPaso or its subsidiaries of our equity investment in Citrus andour wholly-owned subsidiaries, SLNG and Elba Express. Citrus was accounted for as an equity investment as of and for the periods presented. Entries are as follows: (a)To eliminate the carrying values of the assets and liabilities distributed to El Paso or its subsidiaries; (b)To eliminate our historical equity earnings and equity investment from Citrus;and (c)To reflect the pro forma effects of the distributions on our consolidated statements of income. Change in Legal Structure Our historical amounts have been adjusted to reflect the settlement of income tax and certain other tax balances to reflect the conversion of us into a general partnership and related transactions as follows: (d)To reflect a capital contribution from El Paso primarily to settle income tax and certain other tax balances with the partners; and (e)To reflect the settlement of income tax and certain other tax balances and related tax expenses with the partners through the cash management program with El Paso. Other (f) To reflect the interest impact of the net change to the September 30, 2007 notes receivable balance from El Paso and affiliates under the cash management program. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SOUTHERN NATURAL GAS COMPANY By: /s/ John R. Sult John R. Sult Senior Vice President, Chief Financial Officer and Controller (Principal Accounting and Financial Officer) Dated:November 21, 2007
